                     IN THE UNITED STATES DISTRICT COURT FOR THE
                             MIDDLE DISTRICT OF TENNESSEE
                                  NASHVILLE DIVISION

LATAYA ANDERSON also known as                      )
Lataya Freeman,                                    )
                                                   )
        Plaintiff,                                 )
                                                   )
v.                                                 )      Civil No. 3:20-cv-114
                                                   )      Judge Trauger
SOCIAL SECURITY ADMINISTRATION,                    )      Magistrate Judge Holmes
                                                   )
        Defendant.                                 )

                                         ORDER

        On January 22, 2021, the Magistrate Judge issued a Report and Recommendation

(Doc No. 23), to which no timely objections have been filed. The Report and Recommendation

is therefore ACCEPTED and made the findings of fact and conclusions of law of this court. For

the reasons expressed therein, it is hereby ORDERED that the plaintiff’s Motion for Judgment on

the Administrative Record (Doc. No. 19) is GRANTED. The decision of the Commissioner is

hereby REVERSED, and this case is REMANDED for further administrative proceedings

consistent with the Report and Recommendation.

        It is so ORDERED.


                                                   ________________________________
                                                   ALETA A. TRAUGER
                                                   U.S. District Judge




     Case 3:20-cv-00114 Document 24 Filed 02/08/21 Page 1 of 1 PageID #: 1367
